DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/659829, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional application 62/659829 fails to provide support for at least the following: slits comprising incisions that do not extend fully through a thickness of the wrap, slits separating rectangular protrusions of the second plant growth substrate mix that extend from the second side to the first side, the second side of at least one of the plurality of wrap segments comprising a ledge, and at least one of the plurality of wrap segments having an L-shape, as claimed in claims 17-20. Thus, the effective filing date for the instant application is considered to be 4/18/19.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular bottom (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24b, 28b, 30b, and 416.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 25, two different parts (top of air holes and side of wrap segments) are each labelled “132a”, “132b”, “134a” and “134b”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, “a plant” in the last line should be replaced with “the plant” to properly recite the same plant as in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, recitation of the first plant growth substrate mix having “about 50% identity in composition” to the second plant growth substrate mix is unclear. What does about 50% identity in composition mean?
In claim 19, “wherein the wrap segments are configured to be wrapped around the plug…” in lines 6-7 appears to be misrepresentative of this particular embodiment of the invention because the ledge embodiment, shown in Figs. 33-35C and described in paras 0084-0085, involves the wrap segments being positioned around the plug, but not “wrapped” around it.
Claim 20 is rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 15-16, 18-19, 22, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Knaap et al. (WO 2015/183094) in view of Heinstedt (WO 85/03191), both cited on 9/9/20 IDS.
For claim 1, Van Der Knaap et al. teach a system for plant propagation (Figs. 16a-c) comprising: a plug 161; a wrap (ref. 163 or refs. 164,164) having a first side (inner side) and a second side (outer side) and comprising a second plant growth substrate mix (pg. 16, ln 5-8), wherein the wrap defines a plurality of slits 162b,162b in the first side; and a container (pg. 9, ln 34-35 indicates a container not shown; container 9 in other figures) configured to house the plug with a plant growing therein, wherein the wrap is configured to be wrapped around the plug in the container such that the first side is in direct contact with the plug or roots of a plant growing in the plug (Fig. 16c).  
Van Der Knaap et al. does not explicitly teach the plug comprising a first plant growth substrate mix. 
Heinstedt teaches a system for plant propagation comprising: a plug 1 comprising a first plant growth substrate mix (pg. 2, ln 30-36 and pg. 3, ln 29-31) in order to allow for water absorption and air permeability (pg. 2, ln 30-36 and pg. 3, ln 29-pg. 4, ln 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Van Der Knaap et al. to include a first plant growth substrate mix as taught by Heinstedt in order to allow for water absorption and air permeability.
For claim 2, Van Der Knaap et al. as modified by Heinstedt teach (references to Van Der Knaap et al.) wherein the first side is arcuate and the second side is arcuate, the wrap thereby being curved (Figs. 16a-b).  
For claim 3, Van Der Knaap et al. as modified by Heinstedt teach (references to Van Der Knaap et al.) wherein the wrap comprises a single, bendable piece of the second plant growth substrate mix (Figs. 16a-c).  
For claim 4, Van Der Knaap et al. as modified by Heinstedt teach (references to Van Der Knaap et al.) wherein the wrap comprises two or more wrap segments 164,164 configured to fit together and substantially encircle the plug (Figs. 16a-c).  
For claim 5, Van Der Knaap et al. as modified by Heinstedt do not explicitly teach wherein the first plant growth substrate mix has about 50% identity in composition to the second plant growth substrate mix, although note that both the first and second plant growth substrate mixes include cellulose (bark in Van Der Knaap et al. (pg. 16, ln 5-7) and Heinstedt (pg. 3, ln 29-31)).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first plant growth substrate mix of Van Der Knaap et al. as modified by Heinstedt to have about 50% identity in composition to the second plant growth substrate mix in order to provide for cost effective manufacture using overlapping growth substrate ingredients, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 6, Van Der Knaap et al. as modified by Heinstedt teach (references to Van Der Knaap et al.) wherein the first plant growth substrate mix is identical to the second plant growth substrate mix.  
In addition to the above, Heinstedt teaches wherein the first plant growth substrate mix is identical to the second plant growth substrate mix (pg. 3, ln 29-31) in order to provide shape-stable bodies that are easier to handle mechanically during transplanting operations (col 3, ln 24-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first plant growth substrate mix of Van Der Knaap et al. as modified by Heinstedt to be identical to the second plant growth substrate mix as taught by Heinstedt in order to provide shape-stable bodies that are easier to handle mechanically during transplanting operations.
For claim 7, Van Der Knaap et al. as modified by Heinstedt teach (references to Van Der Knaap et al.) a circular bottom (lower portion of ref. 163) comprising either of the first plant growth substrate mix or the second plant growth substrate mix (pg. 16, ln 5-8), wherein the circular bottom is configured to be disposed in the container below the plug (Figs. 16a-c; pg. 9, ln 34-35).  
For claim 9, Van Der Knaap et al. as modified by Heinstedt teach wherein at least one of the first plant growth substrate mix or second plant growth substrate mix comprises peat (Van Der Knaap et al.: pg. 16, ln 5-7), coir (Van Der Knaap et al.: pg. 16, ln 5-7), pine or other barks (Van Der Knaap et al.: pg. 16, ln 5-7), 359974-US-PCT perlite, compost, fertilizers, vermiculite, manure, granulated lava, pumice, burnt or calcined clay, mineral fibers (Van Der Knaap et al.: pg. 16, ln 5-7), Sphagnum moss, Hypnaceous moss, rice hulls, wood fiber (Van Der Knaap et al.: pg. 16, ln 5-7), coir fiber (Van Der Knaap et al.: pg. 16, ln 5-7), synthetic fiber (Van Der Knaap et al.: pg. 16, ln 5-7), hemp fiber, bagasse, sand, perlite, leaf mold, gypsum, limestone, clay, cellulose fibers (Van Der Knaap et al.: pg. 16, ln 5-7; Heinstedt: pg. 2, ln 30-36 and pg. 3, ln 29-31), lignocellulose fibers, or combinations thereof (Van Der Knaap et al.: pg. 16, ln 5-7).  
For claim 15, Van Der Knaap et al. as modified by Heinstedt do not specifically teach wherein the slits have a rectangular cross section.  
In addition to the above, Van Der Knaap et al. teach other embodiments (Figs. 1-3, and 18) wherein the slits 3b,3b,3c,181 have a rectangular cross section (Figs. 1, 3, and 18) in order to result in the plant getting firmly gripped while allowing for growth of aerial roots (pg. 11, ln 5-13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the slits of Van Der Knaap et al. as modified by Heinstedt to have a rectangular cross section as taught by the other embodiments of Van Der Knaap et al. in order to result in the plant getting firmly gripped while allowing for growth of aerial roots, since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
For claim 16, Van Der Knaap et al. as modified by Heinstedt teach (references to Van Der Knaap et al.) wherein the slits have a triangular cross section (Figs. 16a-b).  
For claim 18, Van Der Knaap et al. as modified by Heinstedt do not specifically teach wherein the slits separate rectangular protrusions of the second plant growth substrate mix that extend from the second side to the first side.  
In addition to the above, Van Der Knaap et al. teach another embodiment (Figs. 1-3) wherein the slits 3b,3b separate rectangular protrusions of the second plant growth substrate mix that extend from the second side to the first side (Fig. 1 shows slits 3b,3b separating rectangular protrusions on the cut face of the second plant growth substrate mix that extend from ref. 3c to top surface 4 and between the first and second sides) in order to result in the plant getting firmly gripped while allowing for growth of aerial roots (pg. 11, ln 5-13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slits of Van Der Knaap et al. as modified by Heinstedt to separate rectangular protrusions of the second plant growth substrate mix that extend from the second side to the first side as taught by the other embodiment of Van Der Knaap et al. in order to result in the plant getting firmly gripped while allowing for growth of aerial roots.
For claim 19, Van Der Knaap et al. teach a system for plant propagation  (Figs. 16a-c) comprising: a plug 161; 459974-US-PCT a wrap 164,164 comprising a plurality of wrap segments 164,164 comprising a second plant growth substrate mix (pg. 16, ln 5-8), each of the plurality of wrap segments having a first side (outer side) and a second side (inner side); and a container (pg. 9, ln 34-35 indicates a container not shown; container 9 in other figures) configured to house the plug with a plant 160 growing therein, wherein the wrap segments are configured to be wrapped around the plug in the container such that the first side faces the container and the second side is in direct contact with the plug or roots of a plant growing in the plug (Fig. 16c).  
Van Der Knaap et al. does not explicitly teach the plug comprising a first plant growth substrate mix, and the second side of at least one of the plurality of wrap segments comprising a ledge configured to support the plug. 
In addition to the above, Van Der Knaap et al. teach another embodiment (Figs. 1-3) wherein the second side (inner side) of at least one of the plurality of wrap segments (on either side of slits 3b,3b) comprises a ledge (lower surface of ref. 3c in Figs. 1 and 2b) configured to support the plug (note this is an intended use limitation, and the lower surface of ref. 3c is capable of supporting a plug in which the plant 8 is grown) in order to result in the plant getting firmly gripped while allowing for growth of aerial roots (pg. 11, ln 5-13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second side of at least one of the plurality of wrap segments of Van Der Knaap et al. to include a ledge configured to support the plug as taught by the other embodiment of Van Der Knaap et al. in order to result in the plant getting firmly gripped while allowing for growth of aerial roots. Note in the combination of references, the ledge 3c supports the plug 161.
Heinstedt teaches a system for plant propagation comprising: a plug 1 comprising a first plant growth substrate mix (pg. 2, ln 30-36 and pg. 3, ln 29-31) in order to allow for water absorption and air permeability (pg. 2, ln 30-36 and pg. 3, ln 29-pg. 4, ln 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Van Der Knaap et al. to include a first plant growth substrate mix as taught by Heinstedt in order to allow for water absorption and air permeability.
For claim 22, Van Der Knaap et al. as modified by Heinstedt teach wherein the wrap consists essentially of the second plant growth substrate mix (Van Der Knaap et al.: pg. 16, ln 5-8), and the plug consists essentially of the first plant growth substrate mix (Heinstedt: pg. 2, ln 30-36 and pg. 3, ln 29-31).  
For claim 25, Van Der Knaap et al. as modified by Heinstedt teach (references to Van Der Knaap et al.) wherein each of the plurality of slits is latitudinal (Figs. 16a-b).  
For claim 26, Van Der Knaap et al. as modified by Heinstedt teach (references to Van Der Knaap et al.) wherein each of the plurality of slits extends across a width of the wrap (Figs. 16a-b).  
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Knaap et al. (WO 2015/183094) in view of Heinstedt (WO 85/03191), as applied to claim 1 above, and further in view of Wood et al. (US 3812619).
For claim 11, Van Der Knaap et al. as modified by Heinstedt are silent about wherein one of the first or second plant growth substrate mixes comprises a hydrophilic polyurethane prepolymer.  
Wood et al. teach a system for plant propagation wherein one of the first or second plant growth substrate mixes comprises a hydrophilic polyurethane prepolymer (col 1, ln 62-67; col 3, ln 1-32; col 5, ln 22-29) in order to facilitate metering and mixing, equipment clean-up, moderating reaction exotherm, reducing fire hazard during spraying, and permitting the use of very simple and low cost foam fabrication equipment (col 8, ln 18-27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the first or second plant growth substrate mixes of Van Der Knaap et al. as modified by Heinstedt to include a hydrophilic polyurethane prepolymer as taught by Wood et al. in order to facilitate metering and mixing, equipment clean-up, moderating reaction exotherm, reducing fire hazard during spraying, and permitting the use of very simple and low cost foam fabrication equipment.
For claim 12, Van Der Knaap et al. as modified by Heinstedt and Wood et al. teach (references to Wood et al.) wherein the hydrophilic polyurethane prepolymer comprises a reaction product of a polyoxyethylene polyol with a polyisocyanate (col 1, ln 62-67; col 3, ln 1-32).  
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Knaap et al. (WO 2015/183094) in view of Heinstedt (WO 85/03191), as applied to claim 1 above, and further in view of De Ruiter (WO 2019/224317).
For claim 17, Van Der Knaap et al. as modified by Heinstedt are silent about wherein the slits comprise incisions that do not extend fully through a thickness of the wrap.
De Ruiter teaches a system for plant propagation wherein the slits 15 comprise incisions 15 that do not extend fully through a thickness of the wrap (Figs. 1-3) in order to minimize internal stress and simplify deformation when the wrap is brought into the curved state, provide a support for carrying the plug, and close a space below the plug to counteract an undesired growth of harmful larvae (pg. 5, ln 3-12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slits of Van Der Knaap et al. as modified by Heinstedt to include incisions that do not extend fully through a thickness of the wrap as taught by De Ruiter in order to minimize internal stress and simplify deformation when the wrap is brought into the curved state, provide a support for carrying the plug, and close a space below the plug to counteract an undesired growth of harmful larvae.
For claim 20, Van Der Knaap et al. as modified by Heinstedt are silent about wherein the at least one of the plurality of wrap segments has an L-shape.  
De Ruiter teaches a system for plant propagation wherein the at least one of the plurality of wrap segments 16 has an L-shape (Figs. 1-2 and 4) in order to provide a support for carrying the plug and close a space below the plug to counteract an undesired growth of harmful larvae (pg. 5, ln 8-12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the at least one of the plurality of wrap segments of Van Der Knaap et al. as modified by Heinstedt to be an L-shape as taught by De Ruiter in order to provide a support for carrying the plug and close a space below the plug to counteract an undesired growth of harmful larvae, since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Knaap et al. (WO 2015/183094) in view of Heinstedt (WO 85/03191) and Marsman Holding B.V. (NL 1002139, hereinafter “Marsman”, machine translation attached), all cited on 9/9/20 IDS.
For claim 32, Van Der Knaap et al. teach a method for propagating a plant, the method comprising: growing a plant seedling 160 in a plug 161; surrounding the plug with a wrap (ref. 163 or refs. 164,164) comprising a plant growth substrate mix (pg. 16, ln 5-8) to form a wrapped plug (Figs. 16a-c), wherein the wrap comprises a plurality of slits 162b,162b; and configuring the wrapped plug in a container (pg. 9, ln 34-35 indicates a container not shown; container 9 in other figures) for further growth of the plant.  
Van Der Knaap et al. does not explicitly teach growing the plant seedling in the plug comprising a plant growth substrate mix until the plant seedling develops roots protruding from the plug, and the wrap comprising the plant growth substrate mix.
Heinstedt teaches a method for propagating a plant comprising: growing the plant seedling in the plug 1 (Fig. 1) comprising a plant growth substrate mix (pg. 2, ln 30-36 and pg. 3, ln 29-31), and the wrap comprising the plant growth substrate mix (pg. 3, ln 29-31) in order to provide shape-stable bodies that are easier to handle mechanically during transplanting operations (col 3, ln 24-29) and allow for water absorption and air permeability (pg. 2, ln 30-36 and pg. 3, ln 29-pg. 4, ln 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Van Der Knaap et al. to include growing the plant seedling in the plug comprising a plant growth substrate mix, and the wrap comprising the plant growth substrate mix as taught by Heinstedt in order to provide shape-stable bodies that are easier to handle mechanically during transplanting operations and allow for water absorption and air permeability.
Marsman teaches a method for propagating a plant comprising: growing a plant seedling 2 in a plug 1 comprising a plant growth substrate mix (see plug in Figs. 2, 4, 6 and 7) until the plant seedling develops roots protruding from the plug (Figs. 2, 4, 6 and 7) in order to promote root growth (pg. 2, ln 4-12 of machine translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Van Der Knaap et al. as modified by Heinstedt to include growing the plant seedling in the plug until the plant seedling develops roots protruding from the plug as taught by Marsman in order to promote root growth.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Knaap et al. (WO 2015/183094) in view of Heinstedt (WO 85/03191) and Marsman Holding B.V. (NL 1002139, hereinafter “Marsman”), as applied to claim 32 above, and further in view of Dijkstra (EP 2572571).
For claim 33, Van Der Knaap et al. as modified by Heinstedt and Marsman do not explicitly teach wherein the plant is an orchid.
Dijkstra teaches a method for propagating a plant 2 wherein the plant is an orchid (paras 0016 and 0034). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant in the method of Van Der Knaap et al. as modified by Heinstedt and Marsman to be an orchid as taught by Dijkstra in order to provide natural air-purifying properties or stress relief, for which orchids are known, as desired by the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dijkshoorn (WO 2019/219683) teaches wrap segments including ledges, and cultivating an orchid.
Van Twist (CN 105324029) teaches cultivating an orchid using a metal wire clamp.
Dijkshoorn (EP 3000314) and Challet (EP 0172060) each teaches a wrap.
Beck (US 3513593) teaches incisions that do not extend fully through the thickness of the wrap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643